NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAFAEL MENCHACA,                                No.    18-71458

                Petitioner,                     Agency No. A074-433-282

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Rafael Menchaca, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen his deportation proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Bonilla v. Lynch,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
840 F.3d 575, 581 (9th Cir. 2016). We deny in part and dismiss in part the petition

for review.

      The agency did not abuse its discretion in denying Menchaca’s motion to

reopen as untimely, where he filed the motion 17 years after his final order of

deportation, and he did not show due diligence for equitable tolling of the filing

deadline. See 8 C.F.R. § 1003.2(c)(2)-(3) (subject to exceptions, a motion to

reopen must be filed no later than 90 days after the date of the final administrative

decision); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling

is available to a petitioner who is prevented from timely filing a motion to reopen

due to deception, fraud, or error, as long as the petitioner exercises due diligence in

discovering such circumstances).

      We lack jurisdiction to review the agency’s denial of sua sponte reopening.

See Bonilla, 840 F.3d at 588.

      We also lack jurisdiction to consider Menchaca’s changed country

conditions contention that he raises for the first time in his opening brief because

he did not exhaust this claim before the agency. Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (generally requiring exhaustion of claims).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    18-71458